DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/19/2021 has been entered. 
Drawings
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Also note that there are some significant differences between the Drawings as originally filed on 04/06/2018 and the latest New Drawings as filed on 09/02/2020.  Among the plethora of differences between the drawings as originally filed and the new replacement drawings, are: new drawing Figure 1, show element 82 that when comparing it to the corresponding element on Figure 1 of the drawings as originally filed, and are notoriously different.  Also note how rack head 72 on new drawing Figure 1, is also completely different than the corresponding rack head on Figure 1 of the drawings as originally filed.  The Applicant is reminded that a change in shape (among other things) is cataloged as new matter.  Proper correction is needed.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 
Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.
Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the number or nature of the amendments render it difficult to consider the application or to arrange the papers for printing or copying, 37 CFR 1.125.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The Examiner notes that no amendment to the Specification has been filed to rectify the previous Specification objection sent on 11/18/2020.  As such, the Examiner regurgitates, that the latest amendment filed 09/02/2020 is still objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: note that the amendments to the specification filed on 09/02/2020 when in comparison to the amendments as originally filed 04/06/2018 are so extensive, that they have been catalogued as new matter.  Refer to pages 4-9 of the new specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification AS ORIGINALLY FILED
Note that in the specification as originally filed, does not contain enough disclosure for the limitation of claim 5 “a drill measurement system” and “an adjustment mechanism coupling the guide to the base and the collar receiving member to the base, wherein with movement of the guide, a corresponding movement of the collar receiving member occurs”.  The drawings as filed also fail to provide enough description for these claimed limitations.  On claim 6, there is not enough written description for the caliper head reciprocally movable adjacent to the guide, and for the adjustment mechanism coupling the caliper head to the base, and wherein with movement of the caliper head, a corresponding movement of the guide occurs.  The drawings as filed also fail to provide enough description for these claimed limitations
Note that in the specification as originally filed, there is not enough disclosure for the limitations of claim 8-9, more specifically the details of the racks, pinions and the overall movement of the guide, first and second racks, caliper and drill bit rack and the pinions.  
Note that the since the drawings as originally filed were previously objected because they were unclear a new set of drawings and a new specification had to be filed.  As such, the subject matter as claimed was not described in the specification as originally filed in such a way as to convey to one skilled in the art that the inventor had possession of the new claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poole et al. US 2018/0071835 (hereafter—Poole--) .
In regards to claim 5, Poole discloses as in Figures 4 and 10, a self-adjusting pocket hole jig comprising: a base (12) having a front end (14), a back end (15) and a top surface (refer to the surface 25/26 that extends perpendicular to the base 12); a guide (30) carried on the top surface (25/26) of the base (12) and reciprocally movable longitudinally along the base (in a vertical direction) between an extended position away from the back end (i.e. note that when the guide 30 is in longitudinally extended vertical position, since it is located a position far from the back end, then it is considered to be away from the back end) and a retracted position toward the back end (i.e. note that when the guide 30 is in a longitudinally retracted vertical position, since it is located on a position vertically close to the back end, then it is located towards the back end), the guide including at least one guide channel (35); a drill measurement system (210 as per Figure 10) including a drill bit receptacle (218) carried by the top surface (25/26) of the base (12) adjacent the guide (30) and a collar receiving member (216) reciprocally movable toward and away from the drill bit receptacle adjacent the guide and aligned with the drill bit receptacle (see Figure 10); and an adjustment mechanism (60) coupling the guide (30) to the base (12) and the collar receiving member (216) (since it is located on the guide) to the base (12), wherein with movement of the guide (30), a corresponding movement of the collar receiving member (216) occurs.
In regards to claim 6, Poole discloses the self-adjusting pocket hole jig as claimed in claim 5, Poole further discloses a caliper head (52) reciprocally movable adjacent the guide (30), the adjustment mechanism (60) coupling the caliper head (52) to the base, wherein 
In regards to claim 7, Poole discloses the self-adjusting pocket hole jig as claimed in claim 6, Poole further discloses that the adjustment mechanism (60) is a rack and pinion system (see Figure 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. US 2018/0071835 (hereafter--Poole--).
In regards to claim 8, Poole discloses as in Figures 4 and 10, a self-adjusting pocket hole jig comprising: a base (12) having a front end (14), a back end (15) and a top surface (19); a guide (30) having a side and an opposing side, the guide carried by the base (12) and reciprocally movable longitudinally along the base between an extended position away from the back end (i.e. note that when the guide 30 is longitudinally extended position, since it is located a position far from the back end, the it is considered to be away from the back end) and a retracted position toward the back end (i.e. note that when the guide 30 is longitudinally retracted, since it is located on a position close to the back end, then it is located towards the 
For clarity, the recitation “for reciprocal movement of a collar receiving head carried by a front end of the drill bit rack toward the second double pinion gear and away from the second double pinion gear; wherein with movement of the caliper rack” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114.
Poole fails to disclose that the first rack engages the inner gear of the first double pinion ; that the a second rack engages the inner gear of the second double pinion; that the caliper 
However, it has been noted that Poole discloses the opposite: the first and second racks engaging the outer gear of each of the respective pinions while the caliper and drill bit racks engage the inner gear of each of the respective pinions.  As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the pinions such that the first and second racks engage the inner gear and that the caliper and drill bit racks engage the outer gear of each of the respective pinions, since it has been held that a mere reversal of the essential working parts of a device involves only routing skill in the art. In re Einstein, 8 USPQ 167.
In regards to claim 9, Poole as modified discloses the self-adjusting pocket hole jig as claimed in claim 8, Poole further discloses a first guide holder portion (22 and 26) carried by the top surface (19) of the base (12) and extending from proximate the front end to proximate the back end along the side of the base, the first guide holder portion (22 and 26) carrying the first double pinion gear (63) and receiving the first rack (73) and the caliper rack (70); and a second guide holder portion (23 and 27) carried by the top surface (19) of the base (12) and extending from proximate the front end to proximate the back end along the opposing side of the base, the second guide holder portion (23 and 27) carrying the second double pinion gear (63) and receiving the second rack (74) and the drill bit rack (72).
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claim 9 has been withdrawn.
However the previous 35 U.S.C. § 112 rejection of claims 5-9 is still deemed proper.  As explained above, in the specification as originally filed on 04/06/2018, there is not enough disclosure for the limitation of claim 5 “a drill measurement system” and “an adjustment claim 6, there is not enough written description for the caliper head reciprocally movable adjacent to the guide, and for the adjustment mechanism coupling the caliper head to the base, and wherein with movement of the caliper head, a corresponding movement of the guide occurs.  The drawings as filed also fail to provide enough description for these claimed limitations
Note that in the specification as originally filed, there is not enough disclosure for the limitations of claim 8-9, more specifically the details of the racks, pinions and the overall movement of the guide, first and second racks, caliper and drill bit rack and the pinions.  Note that the since the drawings as filed were previously objected because they were unclear a new set of drawings and a new specification had to be filed.  As such, the subject matter as claimed was not described in the specification as originally filed in such a way as to convey to one skilled in the art that the inventor had possession of the new claimed invention.
Rejections based on Prior Art
Applicant's arguments filed 04/19/2021 have been carefully and fully considered but they are not persuasive.
Applicant argues on page 12 of the Remarks, regarding the Poole reference and claim 5, that since the claim “specifically states that the guide is carried on the top surface of the base and reciprocally movable longitudinally along the base, it is clear that Poole et al. does not anticipate” the claimed invention, because Poole discloses a base on which a guide is mounted for vertical movement above the base.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Poole discloses as in Figures 4 and 10, a self-adjusting pocket hole jig comprising: a base (12) having a front end (14), a back end (15) and a top surface (refer to the 
More specifically, the Examiner noted that this movement is interpreted as being performed for example: when the guide 30 is in longitudinally extended vertical position, since it is located a position far from the back end, then it is considered to be away from the back end and when the guide 30 is in a longitudinally retracted vertical position, since it is located on a position vertically close to the back end, then it is located towards the back end.
The Examiner notes that since the specific direction from where to where this longitudinal movement is to be taken from has not been set forth on the claim (i.e. reciprocally movable longitudinally along the base between an extended position away from the back end and toward the front end; and a retracted position toward the back end and away from the front end) then the Examiner’s interpretation of this longitudinal movement as being a movement along the length of the base in a vertical direction between an extended position away from the back end and a retracted position toward the back end is not precluded.  
Applicant argues on page 13 of the Remarks, regarding the Poole reference and claim 5, that Poole fails to disclose “a drill measurement system including a drill bit receptacle carried by the top surface of the base adjacent the guide” and “a collar receiving member reciprocally movable toward and away from the drill bit receptacle adjacent the guide and aligned with the drill bit receptacle”.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Poole discloses a drill measurement system (210 as per Figure 10) including a drill bit receptacle (218) carried by the top surface (25/26) of the base (12) adjacent the guide (30) and a collar receiving member (216) reciprocally movable toward and away from the drill bit receptacle adjacent the guide and aligned with the drill bit receptacle (see Figure 10).
The Examiner notes that Applicant, apart from pointing out disagreements with the Examiner’s contentions, Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant argues on page 13 of the Remarks, regarding the Poole reference and claim 5, that Poole fails to disclose that the self-adjusting pocket hole jig of Poole moves in a “horizontal orientation” and rather moves “vertically”.
The In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “horizontal orientation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner also would like to note that the terms “horizontal”; “vertical”; “longitudinal”; “length” are all relative terms that, unless indicated otherwise or defined on the claims, will be given broadest reasonable interpretation for ascertaining the requisite degree.  Again, the since the claim has not defined the specific directions from where to where are these relative directions are being taken from, the Examiner’s interpretation is not precluded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722